                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION AT CLEVELAND

IN RE                                                Case No. 19-14906-jps
                                                     CHAPTER 13
JEFFREY S. CARMAN
GLENDA CARMAN                                        JUDGE JESSICA PRICE SMITH

        DEBTOR(S)                                    DEBTORS’ MEMORANDUM OF LAW IN
                                                     SUPPORT OF DEBTORS’ MOTION TO
                                                     MODIFY CHAPTER 13 PLAN
                                                     PRE-CONFIRMATION (Doc. 22) AND
                                                     AMENDED CHAPTER 13 PLAN (Doc. 21)

        Debtors, Jeffrey and Glenda Carman, through Counsel, respectfully submit this

Memorandum of Law in Support of their Motion to Modify Plan.

        The Debtors’ Motion to Modify Plan (DOC #22) and proposed Amended Plan (DOC

#21) propose to bifurcate the secured and unsecured portions of the claims filed by Creditors

Nationstar Mortgage (hereinafter “Mr. Cooper”) (Claim 2-1) and Creditor U.S. Bank National

Association as Trustee for Adjustable Rate Mortgage Trust 2005-5 Mortgage Backed

Pass-Through Certificates, Series 2005-5 (hereinafter “PHH”) (Claim 3-1). PHH and the

Chapter 13 Trustee have both objected to the proposed plan as being in violation of Section

1322(b)(2) of the Bankruptcy Code. ​See ​Doc. 29 and Doc. 30 - ​Trustee’s Objection​; ​see also

Doc. 32 - PHH’s objection. The language of this section is permissive, the plan may “modify

the rights of holders of secured claims, other than a claim secured only by a security interest in

real property that is the debtor’s principal residence, or of holders of unsecured claims, or leave

unaffected the rights of holders of any class of claims;” ​11 U.S.C.S. 1322(b)(2), (LexisNexis,




19-14906-jps      Doc 34     FILED 04/03/20       ENTERED 04/03/20 17:38:02            Page 1 of 6
Lexis Advance through Public Law 116-128, approved March 21, 2020, with gaps of P.L.

116-109 through P.L. 116-122 and P.L. 116-124 through P.L. 116-126)

       Here, there is no dispute that Claim 3-1 is a mortgage which encumbers not only the

dwelling commonly described as 2113 Harrison Avenue, Lorain Ohio, 44052, but also

approximately 120 Square Feet of the adjacent dwelling, 2111 Harrison Avenue, Lorain Ohio,

44052, which encroaches upon the parcel secured by the PHH Mortgage. ​See attached ​Exhibit

A- ​Survey. There are two issues before this court- (1) the significance of the use of the words

“secured ​only by a security interest in real property that is the debtor’s principal residence…” in

1322(b)(2), and whether the encroachment of the adjoining dwelling is a sufficient security

interest to invoke the “only by” language in that statute. This Court should follow the decisions

of other jurisdictions, and hold that the Debtor’s proposed treatment of the PHH Claim conforms

with the requirements of 1322(b)(2), because PHH’s claim is a secured by a security interest that

is not only a security interest in the debtors principal residence.

       The law is well settled that a security interest in a duplex or multi-unit property is not

“only” the debtor’s principal residence, even if the debtor resides in one of the units. ​Pawtucket

Credit Union v. Picchi (In re Picchi), ​448 B.R. 870, 65 Collier Bankr. Cas. 2d (MB) 766 (1st Cir.

B.A.P. 2011); see also ​In re Kimbell, ​247 B.R. 35, (Bankr. W.D. NY 2000​); ​see also ​In re

Zaldivar, 4​ 41 B.R. 389, (Bankr. S.D. Fla. 2011​); ​see also ​In re Abrego, ​506 B.R. 509, (Bankr.

N.D. Ill. 2014); see also ​Lopez v. Credit Union One (In re Lopez), ​511 B.R. 517 (Bankr. N.D. Ill.

2014); see also ​In re Lanois,​ 516 B.R. 680 (Bankr. D.R.I. 2014); see also ​In re Ramirez​, 785,

2014 Bankr. LEXIS 1782 (Bankr. S.D. Fla. Apr. 4, 2014); see also ​In re Krus​, 582 B.R. 218




19-14906-jps      Doc 34      FILED 04/03/20       ENTERED 04/03/20 17:38:02            Page 2 of 6
(Bankr. W.D. Wis. 2018); ​see also I​ n re Colcord, ​Order Overruling Ocwen’s Objection to

Debtor’s Chapter 13 Plan​, Case No. 15-46941 (Bankr. E.D. MI 09/16/2015, J. Randoni)

       Additional authority can be found in ​In re Robinson, ​a 2013 decision from the United

States Bankruptcy Court for the Northern District of Illinois, where Judge Schmetter noted that:

       Although the Seventh Circuit has not yet considered the issue, other courts have
       ruled that 1322(b)(2) does not apply to prohibit modification of the mortgage on a
       property [*4] where the Debtor only occupied one unit of a multi-unit dwelling.
       See……Scarborough v. Chase Manhattan Mortgage Corp. (In re Scarborough)​,
       461 F.3d 406, 408, 412-13 (3d Cir.2006) (permitting strip-down on a two-unit
       property in which the debtor resided); ​Chase Manhattan Mortgage Corp. v.
       Thompson (In re Thompson),​ 77 Fed.Appx. 57, 58 (2d Cir.2003) (permitting
       strip-down on a three-unit property in which the debtor resided); ​Lomas
       Mortgage, Inc. v.Louis,​ 82 F.3d 1, 7 (1st Cir. 1996) (permitting strip-down on a
       three-unit property in which the debtor resided); ​First Nationwide Mortgage
       Corp. v. Kinney (In re Kinney),​ No. 3:98CV1753(CFD), 2000 U.S.Dist. LEXIS
       22313, *11-13 (D.Conn. Apr. 12, 2000) (permitting modification of a two-unit
       property in which the debtor resided); ​In re Stivender,​ 301 B.R. 498, 500 n. 2
       (Bankr.S.D.Ohio 2003) (permitting bifurcation on a two-unit property containing
       the debtor's residence); ​In re Kimbell,​ 247 B.R. 35, 38 (Bankr.W.D.N.Y.2000)
       (permitting bifurcation on a two unit property containing the debtor's residence);
       Ford Consumer Fin. Co. v. Maddaloni (In re Maddaloni)​, 225 B.R. 277, 278
       (D.Conn. 1998) [*5] (permitting bifurcation on a two-unit property containing
       the debtor's residence); ​In re Del Valle​, 186 B.R. 347, 348-50 (Bankr.D.Conn.
       1995) (permitting modification of a two-unit property, where the debtor lived in
       one unit and rented the other); ​Adebanjo v. Dime Sav. Bank, FSB (In re
       Adebanjo),​ 165 B.R. 98, 100 (Bankr.D.Conn. 1994) (permitting bifurcation on a
       three-unit property containing the debtor's residence); ​In re McGregor​, 172 B.R.
       718, 721 (Bankr.D.Mass.1994) (permitting modification of a mortgage of a
       four-unit apartment building in which the debtor resided); ​Zablonski v. Sears
       Mortgage Corp. (In re Zablonski)​, 153 B.R. 604, 606 (Bankr.D.Mass.1993)
       (holding that a mortgage encumbering a two-family home was not protected from
       modification)


Robinson v. Bank of Am., N.A. (In re Robinson)​, Bankr.N.D.Ill. Nos. 12 B 43496, 12 AP 01816,

2013 Bankr. LEXIS 460, at *3-5 (Jan. 25, 2013)




19-14906-jps     Doc 34     FILED 04/03/20       ENTERED 04/03/20 17:38:02          Page 3 of 6
       Debtors’ Counsel was unable to find an instructive ruling besides ​Colcord on this issue

within the Sixth Circuit which is directly on point but as Judge Schmetter noted in ​Robinson

above, the First, Second, and Third Circuits have all permitted modification of multi-unit

properties. ​Robinson,​ 2013 Bankr. LEXIS 460 (Bankr. N.D. Ill. 2013). In fact, Debtors’

Counsel was only able to find one case discussing cases taking the contrary position, but those

cases appear to turn more upon 1123(b)(5), and may bear little weight here. ​See In re Kelly,

Bankr.D.S.C. No. 15-06419-DD, 2016 Bankr. LEXIS 2088, at *13 (May 12, 2016), fn. 7. The

Southern District of Ohio has held that “The anti modification provision of 11 U.S.C. §

1322(b)(2) does not protect a mortgage secured by a multi-family structure in which only one

unit is used as the debtor's residence.” ​In re Stivender, 301 B.R. 498, 500 (Bankr.S.D.Ohio

2003), fn. 2, citing ​In re Kimball, 247 B.R. 35​ (Bankr. W.D. N.Y 2000)

       Of course, the distinction here is that the mortgage held by PHH encumbers the Debtors’

entire primary residence and only a portion of the adjoining rental property. This distinction is

one that the Court need not address because PHH has already admitted it takes the position it

considers its lien to only be secured by the multi-family structure. In response to a Request for

Information sent pursuant to 12 C.F.R. 1024.36, Debtors’ Counsel received a response from

PHH dated March 17, 2020, which included a Broker Price Opinion prepared at the request of

PHH, in which this dwelling is clearly classified as a Two to Four unit Residence, or Duplex, and

which values BOTH dwellings, 2113 and 2111 Harrison, at a combined value of $90,000.00.

See Exhibit B​. This Court should accept PHH’s own assertion of the nature of this property as

multi-unit, and follow the well-reasoned line of cases cited above, particularly ​In re Stivender.




19-14906-jps      Doc 34     FILED 04/03/20       ENTERED 04/03/20 17:38:02            Page 4 of 6
       WHEREFORE Debtors Jeffrey Carman and Glenda Carman respectfully request that this

Court grant Debtors’ Motion to Modify (Doc. 22), issue an Order Confirming Debtors’ Amended

Plan (Doc. 21) and for all other relief this Court may deem just and proper.

Date: 04/03/2020                             Respectfully submitted,


                                             /s/ William C. Behrens
                                             William C. Behrens 0093031
                                             Of counsel

                                             Marc E. Dann 0039425
                                             Brian D. Flick 0081605
                                             Whitney Kaster 0091540
                                             DannLaw
                                             PO Box 6031040
                                             Cleveland, OH 44103
                                             216/373-0539
                                             216/373-0536 – fax
                                             notices@dannlaw.com
                                             Attorneys for Debtors


                                CERTIFICATE OF SERVICE

        I hereby that on April 3, 2020, a copy of the foregoing MEMORANDUM OF LAW were
sent electronically via the Court’s CM/ECF system to the following registered ECF participants
electronically through the Court’s Electronic System at the email address registered with the
Court:

US Trustee’s Office ​Trustee@usdoj.gov

Lauren A. Helbling ​lauren@helblinglpa.com​lhelbling@ecf.epiqsystems.com

Chris E. Manolis, Esq. counsel for Creditors at ​cmanolis@logs.com

PRA Receivables Management, at ​claims@recoverycorp.com

And by regular U.S. mail, postage prepaid on:




19-14906-jps       Doc 34   FILED 04/03/20       ENTERED 04/03/20 17:38:02       Page 5 of 6
Debtors, and all Creditors in attached Matrix.


                                             /s/ William Behrens
                                             William C. Behrens 0093031
                                             Of Counsel
                                             DannLaw




19-14906-jps      Doc 34    FILED 04/03/20       ENTERED 04/03/20 17:38:02   Page 6 of 6
